MR. JUSTICE CASTLES
(dissenting) :
I concur in remanding the case on the last issue but dissent on the other issues. The facts of this ease are substantially different, in my view and in view of the Board, from those related by the majority opinion.
The inquiry here should be whether there was a tangible happening of an unexpected nature from an unusual strain. See: Robins v. Ogle, 157 Mont. 328, 485 P.2d 692; Jones v. Bair’s Cafes, 152 Mont. 13, 16, 445 P.2d 923.
The whole tenor of claimant’s testimony is that she does not know when the trouble came on but does know that she has had a sore back for a long time, at least since 1965.
In Jones this Court said:
‘ ‘ £ The district court on appeal from the board is not justified in reversing a finding of the board unless the evidence clearly preponderates against such finding.’ ”
See also: Stordahl v. Rush Implement Co., 148 Mont. 13, 417 P.2d 95; Rom v. Republic Coal Co., 94 Mont. 250, 22 P.2d 161.
The Board found specifically that no specific date or incident was established and that no credible evidence of accidental injury as defined in section 92-418, R.C.M. 1947, was offered.
In one of her claims dated January 16, 1969, claimant gave as the description of the injury the date of August 26, 1968, and that “this injury was caused by continuously lifting something heavy. I have developed a type of arthritis.”
In another of her claims dated September 4, 1970, claimant gave a date of injury of July 13, 1968, and to describe the icci*247dent said, “other report given to Sam Munson.” In the report given to Sam Munson in her own handwriting dated June 8, 1970, she said, “* * * I do not recall any particular incident of slipping or falling that might have caused my back to be hurt but I think it was a combination of lifting of the heavy bacons and the saw casing cover which was so heavy. On July 13, 1970, I had a lot of pain in my back and it was hard to straighten up when I was stooped over. I do not recall any particular moment it started to hurt but I just noticed it was sore. * * *”
Claimant admitted that at no time did she ever tell her employer what day she was injured. Dr. Whitehair’s report dated October 30,1968, gives the date of the accident as June 15, 1968. Dr. Whitehair’s report dated December of 1968, gives the date of the accident as July 20, 1968, and a third report of Dr. White-hair gives the date of the accident as July 16, 1968. Thus from claimant and her doctor we have the following dates: June 15, July 12, July 13, July 16, July 20, August 24, and August 26. These conflicting dates, coupled with her statement that she did not recall any incident, amounts to exactly what the hearings officer found, that no tangible happening of an unexpected nature occurred or was shown.
The so-called additional testimony before the district court “clarifying the confusion over the various dates when the injury occurred” does nothing to show a traumatic happening.
I would reverse the trial court and affirm the Board. I fear that this decision overlooks the rules of burden of proof, presumption of correctness of the findings, rules on additional testimony; and under the guise of “liberal” construction has required no proof at all- — rather just an assertion that sometime during a three month period a sore back of long standing became an unusual strain from a traumatic happening of an unexpected nature.